 

 

Case: 3:21-cv-01074-JRK Doc #: 4 Filed: 06/21/21 1 of 2. PagelD #: 34

   
  
  

   
 

SENDER: COMPLETE THIS SECTION

m Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

mi Attach this card to the back of the mailpiece,
or on the front if space permits.

4. Article Addressed to:

PALLETSOURCE, INC.
clo The Corporation Trust Company
Corporation Trust Center
1209 Orange Street

Wilmington, Delaware 49801 =

FAM) LILA

9590 9402 6204 0220 5385 47

9. Article Number (Transfer from service label)

7018 oO40 oO00 7403 34675

  

COMPLETE THIS SECTION: ON DELIVERY

 
 

A. Signature
(© Agent

x C Addressee

B. Received by (Printed Name) C. Date of Delivery

 

D. Is delivery address different from item 1? LJ Yes
lf YES, enter delivery adgress. Pelow: 1 No
a ch .

meVeEtyY LE’
JUN g 2021
CT CORP

 

 

1 Priority Mail Express®

3. Service Type
0 Adult Signature Cl Registered Mail™
‘Adult Signature Restricted Delivery CO Registered Mail Restricted
Certified Mail® Delivery
CO Gertified Mail Restricted Delivery PA Signature Confirmation™
CO Signature Confirmation

Cl Gollect on Delivery

C Gollect on Delivery Restricted Delivery Restricted Delivery

 

71 Insured Mail
nsured Mail Restricted Delivery
over $500)

Domestic Return Receipt +

PS Form 3811, July 2020 PSN 7530-02-000-9053 3°23) CV IO 7 by BT
 

 

as

 

USES TRACKING # “| HE

IMU AM

1590 9402 bagy O220 5345 u2

 

 

  

 

United States |
Postal Service Northern District of Ohio
Western Division |
1716 Spielbusch Avenue _
FILE Toledo, Ohio 43604
JUN 219 ATTN: CLERK OF COURTS
Nor BSR ms

 

ile Hi Hill fags hyils He Hi; fiji F Ajijalfiyd pay filijil: lil il

 

 
